712 N.W.2d 714 (2006)
474 Mich. 1118
Mark P. JAMES, Plaintiff-Appellee, and
Auto-Owners Insurance Company, Intervening Plaintiff-Appellee
v.
AUTO LAB DIAGNOSTICS & TUNE UP CENTERS and Farmers Insurance Exchange, Defendants-Appellants, and
Second Injury Fund, Permanent & Total Disability Provisions, Defendant-Appellee.
No. 128355. COA No. 257993.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the motion for reconsideration of the order of February 24, 2006 is considered and it is DENIED because it does not appear the order was entered erroneously.
CAVANAGH and KELLY, JJ., would grant reconsideration.
WEAVER, J., states as follows:
I would grant reconsideration and remand this case to the Court of Appeals for consideration of Camburn v. Northwest School Dist. (After Remand), 459 Mich. 471, 592 N.W.2d 46 (1999).